         Case 8:17-cv-01596-PJM Document 142 Filed 12/02/18 Page 1 of 3



                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division


 THE DISTRICT OF COLUMBIA and
 THE STATE OF MARYLAND,



         v.
                                                              Civil Action No. 8:17-cv-01596-PJM
 DONALD J. TRUMP, President of the United
 States of America, in his official and in his
 individual capacity,



                       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                          PROPOSED DISCOVERY SCHEDULE

       Plaintiffs, the District of Columbia and the State of Maryland, submit this reply in support

of their proposed discovery schedule. In his response, Defendant President Donald J. Trump, in

his official capacity, expressly “does not object to the discovery schedule proposed by Plaintiffs.”

Resp. at 1. Instead, he categorically objects to the commencement of any discovery. Although

not styled as a motion to stay proceedings, Defendant’s latest filing seeks the same relief as his

prior stay motion. As such, Defendant must demonstrate that the stay is warranted in light of

judicial economy and the balance of equities and harms. See Mem. Op. at 27, District of Columbia

v. Donald J. Trump, No. 17-CV-1596 (D. Md. Nov. 2, 2018), ECF No. 135 (citing Int’l Refugee

Assistance Project v. Trump, 323 F. Supp. 3d 726, 731 (D. Md. 2018)).

       In rejecting Defendant’s previous request to stay discovery, this Court determined that a

stay “would not serve judicial economy,” Mem. Op. at 28; that Defendant would not suffer

significant “hardship or inconvenience” given that Plaintiffs’ discovery will focus on third parties,

not the Defendant himself, id. at 28-29; and that a stay would substantially prejudice Plaintiffs, id.
           Case 8:17-cv-01596-PJM Document 142 Filed 12/02/18 Page 2 of 3



at 30. Nothing has changed in the month since this Court’s well-reasoned decision. Defendant’s

statement that he has been “authorized” to seek mandamus in the Fourth Circuit, Resp. at 1—

without any indication that he actually intends to file such a petition or the date of this potential

filing—does not affect the calculus any more than his (failed) motion to certify an interlocutory

appeal.

          The ongoing litigation concerning the Trump Administration’s decision to add a citizenship

question to the 2020 census is instructive on this point. In that case, the Administration sought

stays of discovery and other proceedings—including trial—based on a forthcoming mandamus

petition, and the district court soundly denied the requests. See, e.g., New York v. U.S. Dep’t of

Commerce, No. 18-CV-2921, 2018 WL 4279467, at *1-*5 (S.D.N.Y. Sept. 7, 2018) (discovery);

New York v. U.S. Dep’t of Commerce, No. 18-CV-2921, 2018 WL 5307097 (S.D.N.Y. Oct. 26,

2018) (trial), as amended, 2018 WL 5791968 (Nov. 5, 2018). The Second Circuit and the U.S.

Supreme Court followed suit. See, e.g., In re United States Dep’t of Commerce, Nos. 18-2856 &

-2857, 2018 WL 5603576 (2d Cir. Oct. 26, 2018); In re Dep’t of Commerce, No. 18A455, 2018

WL 5778244 (U.S. Nov. 2, 2018). Indeed, even after the Administration filed its mandamus

petition and the Supreme Court granted certiorari to review its denial, the district court and the

Second Circuit still declined to stay proceedings, including potential entry of final judgment. New

York v. U.S. Dep’t of Commerce, No. 18-CV-2921, 2018 WL 6060304 (S.D.N.Y. Nov. 20, 2018);

In re United States Dep’t of Commerce, Nos. 18-2856 & -2857, 2018 WL 6138090 (2d Cir. Nov.

21, 2018). If the Supreme Court’s grant of certiorari is not a sufficient basis on which to stay

active litigation, then surely Defendant’s suggestion that he might file a mandamus petition is no

reason to stay discovery, particularly when discovery will be primarily focused on third parties.1


1
 Indeed, this Court has already concluded that proceeding with the discovery that Plaintiffs plan to seek is
“unlikely to impose any meaningful burden on the President individually” and has recognized that, if


                                                     2
         Case 8:17-cv-01596-PJM Document 142 Filed 12/02/18 Page 3 of 3



        For the foregoing reasons, this Court should enter Plaintiffs’ proposed discovery schedule.

Dated: December 2, 2018                           Respectfully submitted,

  THE STATE OF MARYLAND                              THE DISTRICT OF COLUMBIA

  BRIAN E. FROSH                                     KARL A. RACINE
  Attorney General of Maryland                       Attorney General for the District of Columbia

  STEVEN M. SULLIVAN                                 NATALIE O. LUDAWAY
  Solicitor General                                  Chief Deputy Attorney General
  Federal Bar No. 24930                              Federal Bar No. 12533

  /s/ Leah J. Tulin                                  /s/ Stephanie E. Litos
  LEAH J. TULIN                                      STEPHANIE E. LITOS*
  Federal Bar No. 20083                              Assistant Deputy Attorney General
  Assistant Attorney General                         Civil Litigation Division
  200 Saint Paul Place, 20th Floor                   441 Fourth Street, N.W.
  Baltimore, Maryland 21202                          Washington, D.C. 20001
  T: (410) 576-6962                                  T: (202) 724-6650
  F: (410) 576-7036                                  F: (202) 741-0647
  ltulin@oag.state.md.us                             stephanie.litos@dc.gov

  NORMAN L. EISEN                                    JOSEPH M. SELLERS
  Federal Bar No. 09460                              Federal Bar No. 06284
  neisen@citizensforethics.org                       jsellers@cohenmilstein.com
  LAURA C. BECKERMAN*                                CHRISTINE E. WEBBER*
  lbeckerman@citizensforethics.org                   Cohen Milstein Sellers & Toll PLLC
  STUART C. MCPHAIL*                                 1100 New York Avenue, N.W.
  smcphail@citizensforethics.org                     Washington, D.C. 20005
  Citizens for Responsibility and Ethics
  in Washington
  1101 K Street, N.W., Suite 201
  Washington, D.C. 20005

  DEEPAK GUPTA*                                         Attorneys for Plaintiffs
  deepak@guptawessler.com
  DANIEL TOWNSEND*                                      *admitted pro hac vice
  Gupta Wessler PLLC
  1900 L Street, N.W., Suite 312
  Washington, D.C. 20009


Defendant later finds any particular aspect of discovery unusually burdensome on him, he may request
relief from the Court. Mem. Op. at 28-29. The harm to Plaintiffs from a stay, however, would be
considerable, given that it would bring the case to a halt despite the Plaintiffs prevailing on Defendant’s
motion to dismiss.


                                                    3
